Bruce W. Brewer, OSB No. 925581
brucebrewerusdccases@gmail.com
PO Box 421
West Linn, OR 97068
503-621-6633
Attorney for Plaintiff




                            UNITED ST ATES DISTRICT COURT

                                    DISTRICT OF OREGON




ROBERT FERGUSON,                                                      Case No. 3:18-cv-01439-BR

               Plaintiff,
                                                                            ORDER (EAJA FEES)
vs.

COMMISSIONER,
of Social Security
Administration,

               Defendant.


       It is hereby ORDERED that, pursuant to the Equal Access to Justice Act, 28 U.S.C. §

2412, an attorney fee in the amount of $5,564.16 is awarded to Plaintiff. The Court finds the fee

to be reasonable and warranted under the Equal Access to Justice Act. 28 U.S.C. § 2412 et. seq.

It is further ORDERED that the aforementioned attorney fee shall be paid directly to Plaintiffs

attorney if Plaintiff has no debt which qualifies for offset against the awarded fees under the

Treasury Offset Program as discussed in Astrue v. Ratliff, 130 S.Ct. 2521 (2010). If Plaintiff has

no such debt, then it is ORDERED that the check shall be made payable to Plaintiffs attorney,

Bruce Brewer, and mailed to him at PO Box 421, West Linn, OR 97068. If Plaintiff has such




1 - ORDER FOR EAJA FEES
debt, then it is ORDERED that the check for any remaining funds after offset of the debt shall be

made payable to Plaintiff and mailed to Plaintiffs attorney's mailing address stated above. There

are no costs or expenses to be paid herein.



                                                                      , 2019.




                                                    United States District Court Judge
Submitted by:

Brnce W. Brewer, OSB No. 925581
503-621-6633, Attorney for Plaintiff




2 - ORDER FOR EAJA FEES
